Case 8:20-cv-00816-CEH-AAS Document 28 Filed 08/25/20 Page 1 of 2 PageID 311




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CORONACIDE, LLC,

      Plaintiff,
v.                                                Case No. 8:20-cv-816-T-36AAS

WELLNESS MATRIX GROUP, INC.,
And GEORGE TODT,

      Defendants.
_______________________________________/

                                     ORDER

      On August 25, 2020, the court held a hearing to address Attorney Andrew

Kanter’s request to withdraw from representing Wellness Matrix Group, Inc.

(Wellness Matrix). (Doc. 22). The following is ORDERED:

      1.    Attorney Kanter’s second motion to withdraw as attorney (Doc. 22) is

            GRANTED.

      2.    Because Wellness Matrix, a corporate defendant, cannot represent itself

            and must obtain counsel admitted to practice before this court, Wellness

            Matrix must retain counsel who must file a notice of appearance and

            comply with the Local Rules, including filing a certificate of interested

            persons and corporate disclosures, by Friday, September 18, 2020.

            a.     Wellness Matrix has been on notice of Attorney Kanter’s intent to

                   withdraw since July 1, 2020. (See Doc. 19, ¶ 8).

            b.     If Wellness Matrix fails to comply by the September 18, 2020

                   deadline, Wellness Matrix will be in a default posture.

                                         1
Case 8:20-cv-00816-CEH-AAS Document 28 Filed 08/25/20 Page 2 of 2 PageID 312




           c.    CoronaCide, LLC may then move for clerk’s default under Federal

                 Rule of Civil Procedure 55(a) because by not obtaining new

                 counsel and otherwise complying with the Local Rules, Wellness

                 Matrix has failed to “otherwise defend” against the lawsuit.

      3.   Attorney Kanter must provide a copy of this order to Wellness Matrix

           and must file a notice of compliance by Wednesday, August 26, 2020.

      ENTERED in Tampa, Florida on August 25, 2020.




                                       2
